DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 4 - 5, 7 - 8, 21, 24 - 25 and 27 - 28 are allowed.

2.	Based upon review of Applicant’s Pre-Appeal Brief Pursuant to 37 CFR § 41.37, submitted on July 25, 2022, the review Panel concluded, on August 17, 2022, that Applicant’s arguments with respect to the rejection under 35 USC § 103, that the cited references do not disclose the features of the claims, are persuasive. Accordingly, the Section 103 rejection in the Final Rejection issued on April 25, 2021 is withdrawn and Claims 1, 4 - 5, 7 - 8, 21, 24 - 25 and 27 - 28 are found to be allowable.

REASONS FOR ALLOWANCE


The cited references, Scott, Liberty and Purves do not, either alone or in combination, disclose or render obvious all of the features of amended independent Claims 1 and 21 and dependent Claims 4 - 5, 7 -8, 24 - 25 and 27 - 28, particularly, a transaction authorization request that has suitable fields for its split payment identifier, and discretionary fields in the transaction authorization request beyond a list of items to be purchased, price, tax, shipping/delivery information, etc. and a system that utilizes two communication networks. A search of the prior art has not identified art that discloses, either alone or in combination, the elements of the amended claims. Independent Claims 1 and 21 and dependent Claims 4 – 5, 7 – 8, 24 – 25 and 27 - 28 are allowable. 

The closest prior art of record US 2017/0017958 A1, Scott et al., discloses systems (100, 900), methods, and machine-executable data structures for the processing of data for the secure creation, administration, manipulation, processing, and storage of electronic data useful in the processing of electronic payment transactions and other secure data processes. Aspects of such systems (100) include trusted platforms (120) by which networked communication devices (110) and merchant systems (130) may registered as trusted entities 110', 130. Information associated with particular payment means, such as accounts or payment tokens, can be stored on device(s) secure data sets known as virtual or electronic wallets (112), or in the form of secure payment tokens. Among other improvements, the invention enables the use of multiple payment accounts to fund purchases and other electronic transactions. Scott does not disclose that a transaction authorization request has any suitable fields for its split payment identifier, nor any discretionary fields in the transaction authorization request, only that it may include a list of items to be purchased, price, tax, shipping/delivery information, etc. Also, Scott does not disclose the use of two communication networks.

The closest prior art of record US 2016/0055483 A1, Liberty, discloses embodiments directed to performing a transaction using a third party mobile wallet, performing a transaction using a third party point of sale (POS) system and to making a purchase from a third party mobile wallet provided by a third party mobile wallet provider. In one scenario, a cloud-based transaction platform is provided, which receives communication from an agent terminal over a communication channel connected to the cloud-based transaction platform. The agent communication indicates that a customer desires to perform a mobile wallet transaction using their third party mobile wallet. The cloud-based transaction platform sends the agent communication to a third party mobile wallet platform, receives communication from the third party mobile wallet platform confirming processing of the transaction, and sends communication to the agent terminal over a communication channel connected to the cloud-based transaction platform, where the communication indicates confirmation of the processing of the transaction.

The closest prior art of record US 2015/0220914 A1, Purves et al., discloses The ELECTRONIC WALLET MANAGEMENT APPARATUSES, METHODS AND SYSTEMS ("EWM") transforms wallet settings and transaction inputs into transaction and wallet management outputs. For example, an input is received from a user through an electronic wallet management interface. The electronic wallet management interface including a plurality of user-selectable icons or text. A control is provided to the user based on a selected icon or text, wherein controls available to the user through the electronic wallet management interface include a payment device control that enables the user to view and edit settings for a payment device associated with the electronic wallet. Purves also teaches that the issuer mobile application provides that consumer may be authenticated and provisioned by the issuer; the features may be embedded within the issuer mobile application and powered by wallet SDKs.
Other relevant prior art:

Chargeback Gurus, Loyalty Programs - Mobile Wallets On The Rise, January 15, 2018, www.chargebackgurus.com.;

Tom Anderson, Do digital wallets stiff you on reward points ?, May 29, 2015, Personal Finance, www.cnbc.com.; and

Consumer Federation of America, Mobile Payments, Protecting Your Privacy and Security When You Make Mobile Payments, January 11, 2016, https://consumerfed.org/mobilepaymernts/.

For the reasons stated above, Claims 1, 4 - 5, 7 - 8, 21, 24 - 25 and 27 - 28 have been deemed to be allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694    
                                                                 
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694